 

Exhibit 10.1

MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT (together with all appendices, attachments and
exhibits (the “Agreement”) is made on June 8, 2015 (the “Effective Date”) by and
between AKEBIA THERAPEUTICS, INC., a Delaware corporation with an office at 245
First Street, Suite 1100, Cambridge, MA 02142 (“Sponsor”) and QUINTILES, INC., a
North Carolina corporation with an office at 4820 Emperor Boulevard, Durham NC
27703 (“Service Provider”).

1.

Agreement Structure.  Service Provider shall assist Sponsor in the conduct of
its clinical studies and provide the services set forth in the Work Order(s),
defined below and attached hereto (“Services”).  This Agreement contains general
terms and conditions under which Sponsor will engage Service Provider and under
which Service Provider will provide the Services. It is the intention of the
parties to work in a collaborative fashion with the goal of enabling early
engagement of Service Provider through project forecasting (which may occur
prior to protocol finalization), joint planning and early resourcing.  Before
any Services are provided, Sponsor and Service Provider must complete and
execute a description of the work to be performed by Service Provider, in a form
mutually agreed by the parties (a “Work Order”).  Any Affiliate (as defined in
Section 2.4(a) hereof) of Service Provider may enter into a Work Order under
this Agreement.  Neither Sponsor nor Service Provider is obligated to execute
any Work Order.  A Work Order may not change any term in this Agreement except
as otherwise agreed by the parties.

2.

About Services.

2.1

Provision of Services.

(a)

Service Provider agrees to use commercially reasonable efforts to provide all
Services identified in this Agreement (i) within the time period specified in
the relevant Work Order and (ii) in accordance with the highest prevailing
industry standards and practices for the performance of similar services.  

(b)

Service Provider will be responsible for tasks described in a responsibilities
matrix set forth in the relevant Work Order.  For Services involving a transfer
of Sponsor’s regulatory obligations to Service Provider, Service Provider will
be responsible for those obligations set forth in a separate Transfer of
Regulatory Obligations Form.  Any transfer of regulatory obligations will be
construed as a transfer of obligations in accordance with 21 CFR 312.52
(Transfer of Obligations to Contract Research Organization) and Service Provider
shall comply with all reporting obligations set forth therein.  

(c)

Service Provider will designate a “Project Leader” who will be the point of
contact for Sponsor regarding Services provided, as well as contacts for
administrative and payment matters for those Services.  Sponsor will designate a
“Sponsor Representative” who will be the point of contact for the Project
Leader.  

(d)

Sponsor will establish a senior oversight committee to oversee the conduct of
its clinical trials which will include senior representatives of Service
Provider and Sponsor (“Governance Committee”).  The Governance Committee will
meet on a regular basis as determined by the Governance Committee members.

2.2

Change Notification.  If either party identifies a need to modify a Work Order,
such party will notify the other party in writing as soon as reasonably possible
by providing written notification substantially in the form set forth in
Appendix A (Sample Change Notification) attached hereto that (a) references this
Agreement and the underlying Work Order by number and date, and (b) contains a
description of the required modifications and their effect on the scope, fees
and timelines set forth in the underlying Work Order (the “Change
Notification”).  The party receiving the Change Notification shall respond
within [****] days.  No Change Notification will be effective unless and until
it has been signed by an authorized representative of each party.  Service
Provider will continue to work under the existing Work Order until such Change
Notification is executed.  The Change Notification process set forth in this
Section 2.2 may only be used if the change requested results in an increase of
fees of [****].  For changes which result in a transfer of regulatory
obligations between the parties or increase the fees by [****], the parties
shall utilize the Change Order process set forth in Section 2.3 hereof.

Page 1 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

2.3

Change Order.  On a quarterly basis, the parties will agree upon and execute a
document substantially in the form set forth in Appendix B (Sample Change Order)
attached hereto that incorporates and references all Change Notifications from
the previous quarter, as well as any other modifications to the existing Work
Orders agreed upon by the parties (the “Change Order”).  For [****] Work Orders,
Change Orders shall only be used for the reasons described in the Work Order.  
For Work Order modifications which result in a transfer of regulatory
obligations between the parties or which result in an increase of fees greater
than [****], the parties shall proceed directly to a Change Order and may not
use a Change Notification for approval of such modifications.  Neither Sponsor
nor Service Provider is obligated to execute any Change Order.  No Change Order
will be effective unless and until it has been signed by an authorized
representative of each party.      

2.4

Subcontracting and Third Parties.  

(a)

Affiliates.  With Sponsor’s prior written consent, Service Provider may
subcontract the performance of specific obligations of Service Provider under a
Work Order to an Affiliate (as defined below in this Section) or to a qualified
non-Affiliate third party including, but not limited to, consultants and third
parties (including all infrastructure vendors); provided, that (A) such
Affiliate or third party performs those Services in a manner consistent with the
terms and conditions of this Agreement; (B) Service Provider remains liable for
the performance of such Affiliate or third party; and (C) such Affiliate or
third party is qualified per Service Provider’s standard operating procedures
(“SOPs”) and their performance is overseen by Service Provider.  “Affiliate”
means, with respect to either Sponsor or Service Provider, any corporation,
company, partnership, joint venture and/or firm which controls, is controlled by
or is under common control with Sponsor or Service Provider, as applicable.  As
used in this Section, “control” means (i) in the case of corporate entities,
direct or indirect ownership of more than fifty percent (50%) of the stock or
shares having the right to vote for the election of directors (or such lesser
percentage that is the maximum allowed to be owned by a foreign corporation in a
particular jurisdiction); and (ii) in the case of non-corporate entities, the
direct or indirect power to manage, direct or cause the direction of the
management and policies of the non-corporate entity or the power to elect more
than fifty percent (50%) of the members of the governing body of such
non-corporate entity.

(b)

Third Parties.  If the applicable Work Order provides that Service Provider will
enter into agreements with investigators or any other third parties including,
but not limited to: Data Monitoring Committees/Data Safety Monitoring Boards,
Clinical Events Committees/ Endpoint Adjudication Committees, independent
laboratories, advisory boards, carriers or delivery services, or to arrange on a
pass-through basis for third parties to provide services other than those
provided by Service Provider, such as clinical supplies, packaging, preclinical
research and pharmaceutical sciences (collectively, “Third Parties”), such Third
Parties shall be independent contractors and shall not be considered the
employees or agents of Service Provider or Sponsor.  The scope and budget for
such services to be provided by Third Parties shall be reviewed and approved by
Sponsor prior to commencement of such services.  If such Third Parties request
indemnification for loss or damage, then Sponsor shall negotiate any such
indemnification directly with such Third Party.  

(c)

Agreements with Clinical Trial Sites.  Unless otherwise requested by Sponsor or
set forth in the applicable Work Order, Sponsor will enter into agreements with
investigators and/or clinical trial sites (collectively, “Sites”) and lead
negotiations of Clinical Trial Agreements (“CTAs”). Such negotiations will not
include negotiations of the budget for such CTA; the applicable Work Order will
designate the responsible party for such budget negotiations.  Upon Sponsor’s
request and in accordance with the applicable Work Order, Service Provider will
either (i) support Sponsor in such negotiations as mutually agreed by the
parties; (ii) lead such negotiations in certain geographic regions designated by
Sponsor and use its own CTA forms on behalf of Sponsor including, without
limitation, global, local, industry-specific and site-specific CTA forms; or
(iii) perform such Services as otherwise agreed by Service Provider and
Sponsor.  Service Provider’s responsibilities with respect to Sites shall be
limited to those responsibilities specifically set forth in this Agreement or
the applicable Work Order.  All investigators in Sponsor’s studies shall
exercise their own independent medical judgment and shall not be considered
employees, agents or subcontractors of Service Provider.  

Page 2 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

2.5

Regulatory Contacts.  Sponsor will be solely responsible for all contacts and
communications with any regulatory authorities with respect to matters relating
to the Services or a related study. Unless required by applicable law or
regulatory authorities, Service Provider will have no contact or communication
with any regulatory authority regarding Services without the prior written
consent of Sponsor, which consent will not be unreasonably withheld.  Service
Provider will notify Sponsor promptly, and in no event later than [****], after
Service Provider receives any contact or communication from any regulatory
authority relating in any way to Services and will provide Sponsor with copies
of any such communication within [****] after Service Provider’s receipt of such
communication.  Unless prohibited by applicable law, Service Provider will
consult with Sponsor regarding the response to any inquiry or observation from
any regulatory authority relating in any way to Sponsor, the Services, or a
related study and will allow Sponsor at its discretion to control and/or
participate in any further contacts or communications relating to Services or a
related study.  Service Provider will comply with all reasonable requests and
comments by Sponsor with respect to all contacts and communications with any
regulatory authority relating in any way to Sponsor, the Services, or a related
study. Sponsor shall notify Service Provider promptly of any FDA or other
governmental or regulatory inspection or inquiry concerning the Services or a
related study. Sponsor shall reimburse Service Provider for its time and
expenses (including reasonable attorney fees and the costs of responding to
findings) associated with any inspection, audit or investigation relating to the
Services instigated by a governmental authority, unless and to the extent such
inspection, audit or investigation finds that Service Provider breached this
Agreement or any applicable law or regulation.

2.6

Local Representative.  If Sponsor desires to conduct a study in one or more
countries that require a local sponsor or representative (the “Local
Representative”): (a) to indemnify Sites for harm caused by the study drug, or
(b) otherwise assume primary responsibility for the study drug, its importation,
or the study in general, including, without limitation, any procedures required
by the protocol, Sponsor may request that Service Provider serve as Local
Representative in such countries. If Service Provider agrees that one or more of
its Affiliates will act as Local Representative for Sponsor for a particular
study, the parties will negotiate and enter into a separate agreement specifying
the terms of such Affiliate(s) serving as Sponsor’s Local Representative.  All
such agreements will be reviewed and approved by the parties.

2.7

Legal Representative in European Union. If neither Sponsor nor its Affiliates
are located in the European Union (“EU”) and Services will be performed in the
EU, Sponsor may request that Service Provider serve as its legal representative
in the EU, and, if Service Provider agrees, the parties will negotiate and enter
into a separate agreement specifying the terms of such legal representation.

2.8

Audits.  With reasonable notice by Sponsor to Service Provider and during normal
business hours, Service Provider will allow Sponsor’s employees and
representatives (provided such representatives are not direct competitors of
Service Provider, and subject to appropriate confidentiality restrictions) and
representatives of regulatory authorities to review Service Provider’s SOPs and
records related to the Services, including financial records, to determine if
the Services are being provided in accordance with the Agreement and to inspect
the facilities used to render the Services.  Such audits shall not exceed [****]
days in length and shall not occur more than [****] in a [****]period. If
Service Provider maintains that an auditor proposed by Sponsor is a “direct
competitor” of Service Provider, the parties will use commercially reasonable
efforts to resolve Service Provider’s concern and may escalate such issues to
the Governance Committee if necessary.  In addition, the Project Leader and
Sponsor Representative and their designees will participate in meetings to
review performance of the Services and to coordinate Services as necessary.  The
Sponsor Representative, or his or her designee, will also have access at
reasonable times to observe the Services in progress or review any and all
Records (as defined in Section 5.4 hereof).

2.9

Key Service Provider Personnel.  Matters relating to team stability will be
addressed in each applicable Work Order.

3.

Representations and Warranties of Service Provider.  Service Provider represents
and warrants as follows:

3.1

Organization of Service Provider.  Service Provider is and will remain a
corporation or company duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.

3.2

Enforceability of this Agreement.  The execution and delivery of this Agreement
by Service Provider has been authorized by all requisite corporate or company
action.  This Agreement is and will remain a valid and binding obligation of
Service Provider, enforceable in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of
debtors.

3.3

Absence of Other Contractual Restrictions.  Service Provider is under no
contractual or other obligation or restriction that is inconsistent with Service
Provider’s execution or performance of this Agreement.  Service Provider will
not enter into any agreement, either written or oral, that would conflict with
Service Provider’s responsibilities under this Agreement.

Page 3 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

3.4

Qualifications of Service Provider Personnel.  Service Provider has engaged,
will engage and will cause its Affiliates involved in rendering Services to
engage, a sufficient number of employees and permitted subcontractors including
consultants (collectively, “Service Provider Personnel”) with the proper skill,
training and experience to provide the Services agreed upon in the relevant Work
Order.  Before providing Services, all Service Provider Personnel must be
subject to binding written agreements with Service Provider under which they (a)
have confidentiality obligations with regard to Sponsor’s Confidential
Information (as defined in Section 6 below) that are consistent with the terms
of this Agreement; and (b) assign and effectively vest in Service Provider any
and all rights that such Service Provider Personnel might have in the results of
their work without any obligation of Sponsor to pay any royalties or other
consideration to such Service Provider Personnel.

3.5

Compliance. Service Provider will perform all Services with requisite care,
skill and diligence, in accordance with all applicable laws, rules, regulations,
orders and industry standards.  Services will be rendered in accordance with
applicable Good Laboratory Practices (GLP), Good Clinical Practices (GCP) and/or
Good Manufacturing Practices (GMP), as applicable.  In addition, Service
Provider will comply with all Sponsor policies and procedures that have been
communicated to Service Provider regarding access to, and permitted conduct at,
Sponsor’s or its Affiliates’ premises.

3.6

Conflicts with Rights of Third Parties. The conduct and provision of Services
will not violate any patent, trade secret or other proprietary or intellectual
property right of any third party.

3.7

Absence of Debarment. Service Provider, its Affiliates, Service Provider
Personnel and each of their respective officers and directors, as applicable:
(a) have not been debarred and are not subject to a pending debarment, and will
not use in any capacity in connection with Services any person who has been
debarred or is subject to a pending debarment, pursuant to section 306 of the
United States Food, Drug and Cosmetic Act, 21 U.S.C. § 335a; (b) are not
ineligible to participate in any federal and/or state healthcare programs or
federal procurement or non-procurement programs (as that term is defined in 42
U.S.C. 1320a-7b(f)); (c) are not disqualified by any government or regulatory
authorities from performing specific services, and are not subject to a pending
disqualification proceeding; and (d) have not been convicted of a criminal
offense related to the provision of healthcare items or services and are not
subject to any such pending action.  Service Provider will notify Sponsor
immediately if Service Provider, its Affiliates, any Service Provider Personnel,
or any of their respective officers or directors, as applicable, is subject to
the foregoing, or if any action, suit, claim, investigation, or proceeding
relating to the foregoing is pending, or to the best of Service Provider’s
knowledge, is threatened.

3.8

Anti-Bribery. Each party will not, and will ensure that each of its Affiliates
and each of their respective employees, directors, officers, subcontractors and
agents will not, (a) offer, promise or give an advantage to another person, or
(b) request, agree to receive or accept a financial or other advantage in
violation of any anticorruption laws, rules, regulations and decrees applicable
to the respective party, including the United States Foreign Corrupt Practices
Act, as amended, the United Kingdom Bribery Act 2010 and any implementing
legislation under the OECD Convention Against the Bribery of Foreign Government
Officials in International Business Transactions (collectively,
“Legislation”).  It is each party’s responsibility to be familiar with, and
comply with, the provisions of the applicable Legislation. From time to time, at
the reasonable request of the other party, each party will confirm in writing
that it has complied with its undertaking above and will provide any information
reasonably requested by the other party in support of such compliance.

4.

Compensation.  

4.1

Fees, Invoices, and Reconciliation Reports.

(a)

Payment of Fees, Invoices. Sponsor will pay Service Provider the fees, expenses
and pass-through costs in accordance with the budget and payment schedule
contained in each Work Order which will include an up-front payment in the
applicable Work Order upon execution of the Agreement.  Service Provider will
send monthly invoices, containing a level of detail as requested by Sponsor and
agreed to by Service Provider, to Sponsor for Services and pass-through expenses
(including reasonable and customary documentation thereof as agreed by the
parties).  In addition, Service Provider will endeavor to invoice Sponsor for
(i) each milestone payment within [****] days after the end of the month in
which such milestone was achieved, (ii) all Services within [****] days after
the end of the month in which such Services are performed or, if later, the date
of execution of an applicable Change Order that includes such Services, (iii)
pass-through expenses originating from third party vendors (excluding Sites)
within [****] days after such third party pass-through expenses are incurred,
(iv) pass-through expenses originating from Service Provider Personnel within
[****] days after the end of the month in which such pass-through expenses are
incurred (i.e. CRA travel and lodging), and (v) the final invoice for each Work
Order within [****] days after the end of the month in which Service Provider
completes Services under a Work Order (collectively, “Invoice Due Dates”).  For
pass-through expenses originating from Sites, Service Provider will use
commercially reasonable best efforts to invoice Sponsor within [****] days after
such pass-through expenses are incurred.  The invoice will be provided in a
mutually agreed upon format set forth in the applicable Work Order.  Sponsor
will pay each undisputed invoice within [****] days of Sponsor’s receipt of such
invoice.  

Page 4 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

(b)

Reconciliation Reports. Service Provider will provide Sponsor with a
reconciliation report for Sponsor’s forecasting purposes detailing all
outstanding unbilled costs, including, without limitation, pass-through
expenses, at the end of each month in a form mutually agreed upon by the parties
(the “Reconciliation Report”).  The form of the Reconciliation Report shall be
consistent with the bid grid for the applicable Work Order and attached thereto.

4.2

Disputed Invoices and Late Payments. For any disputed invoices or the disputed
portion of an invoice, Sponsor will use reasonable efforts to provide Service
Provider the reason for such dispute [****] days of the receipt of such invoice.
Upon request, Service Provider will provide reasonable back-up documentation in
support of the disputed invoice or disputed portion thereto.  The parties will
use commercially reasonable efforts through the Governance Committee to resolve
such dispute and in accordance with Section 9.10.  Service Provider reserves the
right to impose, and Sponsor agrees to pay if imposed by Service Provider,
interest from the due date of the invoice in an amount equal to [****] per month
(or the maximum lesser amount permitted by law) of all undisputed amounts owing
hereunder which are outstanding [****] or more days from the due date of the
invoice.

4.3

Payment to Service Provider Personnel. If compensation to Service Provider
Personnel under a Work Order is rate-based, Service Provider shall provide a
rate schedule describing the various categories of Service Provider Personnel
available to perform the Services hereunder and the applicable rates for each
such category as well as any available fixed fee project-based Services offered
by Service Provider.  Service Provider’s standard labor rates are subject to
change on January 1 of each calendar year (the “Yearly Rates”).  The Yearly
Rates will be effective for all Work Orders and associated Change Orders under
this Agreement executed on or after January 1 of the particular calendar year. 
For projects that span multiple years, Service Provider shall utilize the
then-current Yearly Rates in effect at the time the Work Order is executed to
determine the budget associated with the Work Order, such budget to be inclusive
of inflation to account for activities that occur beyond the first calendar year
of a study. Furthermore, Service Provider shall not [****] for [****] to perform
Services for the Sponsor [****] during the term of the applicable Work Order.

4.4

Taxes. It shall be Service Provider’s sole obligation to report all compensation
received by Service Provider hereunder for Services as may be required by
applicable law or regulation. Sponsor shall pay all sales and use taxes,
including all applicable goods and services tax, value added tax, local taxes,
applicable duties, electronic delivery taxes, excise taxes, levies and import
fees (collectively, “Taxes”) that are imposed by legislation in connection with
the provision of Services and that are not recoverable by Service Provider.  All
fees set forth in a Work Order are exclusive of Taxes.  Where Taxes are paid by
Service Provider, Service Provider will provide an invoice showing the Taxes
included.  Where any Taxes are paid directly to a tax authority or government by
Sponsor, Sponsor shall not deduct this amount from any amount due to Service
Provider.  

4.5

Payments to Sites. If Service Provider will be paying Sites on behalf of
Sponsor: (a) Service Provider will only pay Sites from advance payments received
from Sponsor, specifically designated for this purpose, and identified in the
applicable Work Order budget (“Pre-payments”), (b) Service Provider will not be
responsible for delays in a study to the extent that such delays are caused by
Sponsor’s failure to make such Pre-payment, and (c) such Pre-payments to Sites
will be independent from payments to Service Provider for its Services.  When
Sponsor must publicly report to certain government or regulatory authorities
information regarding payments or transfers of value made to certain healthcare
professionals by or on behalf of Sponsor to comply with applicable law, Service
Provider will prepare and submit financial reports to Sponsor on a quarterly
basis in a mutually agreeable format.

4.6

Currency. The currency to be used for invoice and payment shall be United States
dollars (“USD”) (the “Contracted Currency”).  The budget or table attached to
the applicable Work Order must set out the budgeted costs in all relevant
currencies associated with a given Work Order, including the Contracted
Currency. If the conversion rate between the local currencies and the Contracted
Currency has fluctuated [****] since the budget was prepared, Service Provider
will calculate a foreign currency exchange adjustment.  The foreign currency
adjustment will be calculated and recorded [****] by comparing the foreign
currency exchange rate stated in the budget or table attached to the Work Order
to the Oanda (www.Oanda.com) average rate over the preceding [****].  Any
resulting decrease in costs will be credited and any resulting increase in costs
will be invoiced in February of each year. If Service Provider incurs
pass-through costs in a currency other than the Contracted Currency, then
Sponsor shall reimburse Service Provider for Service Provider’s actual costs in
the Contracted Currency based on the Oanda foreign currency exchange rate
(www.Oanda.com) for the applicable currencies on the last business day of the
month immediately preceding the month in which such pass-through costs are
submitted. 

Page 5 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

5.

Proprietary Rights.

5.1

Materials. All documentation, information, and biological, chemical or other
materials controlled by Sponsor and furnished to Service Provider by or on
behalf of Sponsor including, without limitation, study drug (collectively, with
all associated intellectual property rights, the “Materials”) will remain the
exclusive property of Sponsor.  Service Provider will use Materials only as
necessary to perform Services.  Service Provider will not analyze Materials
except as necessary to perform Services and will not transfer or make the
Materials available to third parties without the prior written consent of
Sponsor.

5.2

Deliverables.

(a)

Ownership.  Sponsor will own all rights throughout the world to all inventions,
discoveries, improvements, ideas, processes, formulations, products, computer
programs, works of authorship, databases, trade secrets, know-how, information,
data, documentation, reports, research, creations and all other products and/or
materials arising from or made in the performance of Services (whether or not
patentable or subject to copyright or trade secret protection) (collectively,
with all associated intellectual property rights, the “Deliverables”).  Service
Provider will assign and does assign to Sponsor all right, title and interest in
and to all Deliverables and will promptly disclose to Sponsor all
Deliverables.  For purposes of the copyright laws of the United States,
Deliverables constitute “works made for hire,” except to the extent such
Deliverables cannot by law be “works made for hire.”

(b)

Cooperation.  During and after the term of the Agreement, Service Provider will,
and will cause its Affiliates and Service Provider Personnel to, (i) cooperate
fully in obtaining patent and other proprietary protection for any patentable or
protectable Deliverables, all in the name of Sponsor and at Sponsor’s cost and
expense; and (ii) execute and deliver all requested applications, assignments
and other documents, and take such other measures as Sponsor reasonably
requests, in order to perfect and enforce Sponsor’s rights in the
Deliverables.  

(c)

Service Provider Property.  Notwithstanding the foregoing, Service Provider will
retain full ownership rights in and to all templates, programs, methodologies,
know-how, trade secrets, patents, processes, the “Infosario” platform, the
“Outcome” platform and other technologies and other materials developed by or
for Service Provider and its Affiliates, including any improvements,
modifications and enhancements thereto (collectively, with all associated
intellectual property rights, the “Service Provider Property”), regardless of
whether such Service Provider Property is used in connection with Service
Provider’s performance of its obligations under this Agreement.  For the
avoidance of doubt, Service Provider Property shall not include any Materials or
Deliverables.  Service Provider will grant and does grant to Sponsor and its
Affiliates a perpetual, non-exclusive, fully paid-up, worldwide license to use
Service Provider Property as required for Sponsor and its Affiliates to use the
Deliverables.

5.3

Work at Third Party Facilities. Service Provider agrees not to accept or use any
funds, space, personnel, facilities, equipment or other resources of a third
party in performing Services or take any other action that could result in a
third party owning or having a right in any Deliverables.  

5.4

Records; Records Storage.  Service Provider shall maintain all materials, data
and documentation obtained or generated by Service Provider arising from or
relating to the Services, including computerized records and files
(collectively, the “Records”), in a secure area reasonably protected from fire,
theft and destruction.  All Records will be the property of Sponsor.  Service
Provider will not transfer, deliver or otherwise provide any Records to any
party other than Sponsor or its Affiliates, without the prior written approval
of Sponsor.  Service Provider shall maintain a disaster recovery plan, and
Sponsor shall have an opportunity to review such plan.  For the avoidance of
doubt, if Service Provider uses a Third Party to perform these Services, such
Third Party shall be subject to the provisions of Section 2.4 hereof.

5.5

Record Retention.  At the conclusion of the applicable Work Order, Service
Provider will promptly deliver Records to Sponsor or its designee, or dispose of
the Records if so directed by Sponsor, unless the Records are required to be
retained by Service Provider by applicable law or regulation or for insurance
purposes.  In no event will Service Provider dispose of any Records without
first giving Sponsor sixty (60) days’ prior written notice of its intent to do
so.

Page 6 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

6.

Confidential Information.

6.1

Definition. “Confidential Information” means any and all (a) scientific,
technical, financial or business information, or data, inventions or discoveries
(whether patentable or copyrightable or not), (b) trade secrets or (c)
proprietary information, ideas, gene sequences, cell lines, samples, media,
chemical compounds, assays, biological materials, techniques, sketches,
drawings, work of authorship, models, inventions, know-how, processes,
apparatuses, equipment, algorithms, software programs, software source
documents, and formulas related to the current, future and proposed products and
services of each of the parties and including, without limitation, their
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing, manufacturing, customer lists, clinical
and scientific resources used, investors, employees, business and contractual
relationships, business information and forecasts, sales, marketing plans and
information a party may provide in whatever form (written, oral or visual) that
is (i) furnished or made available by one party (the “Discloser”) to the other
(the “Recipient”) or (ii) developed by Service Provider arising from or relating
to the Services, in each case, regardless of whether such information is
identified as proprietary or confidential at the time of disclosure.
Confidential Information of Sponsor includes, without limitation, (A) Materials,
Deliverables and Records; (B) development and marketing plans, regulatory and
business strategies, financial information, and forecasts of Sponsor; (C) all
information of third parties that Sponsor has an obligation to keep
confidential; and (D) any information relating to the Sponsor’s study drug and
other product candidates, clinical study, protocol, and this Agreement.  

6.2

Obligations.  During the term of this Agreement and for a period of ten (10)
years thereafter (and in the case of trade secrets, until such time as Discloser
no longer treats such information as a trade secret), Recipient agrees to (a)
hold in confidence all Discloser’s Confidential Information, and not disclose
Discloser’s Confidential Information, except as expressly provided in Section
6.4, without the prior written consent of Discloser; (b) use Discloser’s
Confidential Information solely to carry out Recipient’s rights or obligations
under this Agreement; (c) treat Discloser’s Confidential Information with the
same degree of care Recipient uses to protect Recipient’s own confidential
information but in no event with less than a reasonable degree of care; and (d)
reproduce Discloser’s Confidential Information solely to the extent necessary to
carry out Recipient’s rights or obligations under this Agreement, with all such
reproductions being considered Discloser’s Confidential Information.

6.3

Data Protection.  

(a)

The parties shall treat all individually-identifiable health information as
Confidential Information in accordance with all applicable laws including,
without limitation, the regulations of the Health Insurance Portability and
Accountability Act of 1996, as amended from time to time, and any regulation and
official guidelines (as amended from time to time) promulgated under that Act
(“HIPAA”), the European Union Directive 95/46/EC (the “Directive”) of the
European Parliament and of the Council of 24 October 1995 on the protection of
individuals with regard to the processing of personal data and on the free
movement of such data and any local jurisdiction data protection legislation
enacting the Directive as appropriate, and other analogous local
requirements.  Service Provider will monitor Sites in accordance with applicable
data protection laws.  

(b)

Service Provider shall at all times abide by all applicable privacy laws and
regulations and its privacy policies.  If the Services will involve the
collection or processing of personal data (as defined by applicable data
protection legislation) within the European Economic Area (“EEA”), then Sponsor
shall serve as the controller of such data, as defined by the Directive, and
Service Provider shall act only under the instructions of the Sponsor in regard
to personal data.  If Sponsor is not based in the EEA, Sponsor must appoint a
third party to act as its local data protection representative or arrange for a
co-controller established in the EU for data protection purposes in order to
comply with the Directive.

6.4

Permitted Disclosures.  Recipient may provide Discloser’s Confidential
Information solely to its employees or contractors (but if Recipient is Service
Provider, then solely to Service Provider Personnel who are in compliance with
Section 3.4 hereof) on a need-to-know basis and solely as necessary to carry out
Recipient’s rights or obligations under this Agreement; provided, that Recipient
remains liable for the compliance of such employees or contractors (or if
Service Provider is Recipient, the compliance of such Service Provider
Personnel) with the terms of this Agreement.  If Recipient is required by a
governmental authority or by order of a court of competent jurisdiction to
disclose any of Discloser’s Confidential Information, Recipient will give
Discloser prompt written notice of such requirement or order and Recipient will
take all reasonable and lawful actions to avoid or minimize the degree of such
disclosure.  Recipient will cooperate reasonably with Discloser in any efforts
to seek a protective order.

Page 7 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

6.5

Exceptions.  Recipient’s obligations of non-disclosure and non-use under this
Agreement will not apply to any portion of Discloser’s Confidential Information
that Recipient can demonstrate, by competent proof:

(a)

is generally known to the public at the time of disclosure or becomes generally
known through no wrongful act on the part of Recipient;

(b)

is in Recipient’s possession at the time of disclosure other than as a result of
Recipient's breach of any legal obligation;

(c)

becomes known to Recipient on a non-confidential basis through disclosure by
sources other than Discloser having the legal right to disclose such
Confidential Information; or

(d)

is independently developed by Recipient without reference to or reliance upon
Discloser’s Confidential Information.

7.

Indemnification, Insurance and Remedies.

7.1

Indemnification by Service Provider.  Service Provider will indemnify, defend
and hold harmless Sponsor, its Affiliates, and its and their respective
officers, directors, employees and agents (collectively, the “Sponsor
Indemnitees”) against any third party claims, including [****] those claims, to
the extent such claims arise out of or relate to (a) [****] performance of
Services; (b) any Service Provider Indemnitee’s [****] in performing obligations
under this Agreement; (c) [****] as described in Section [****] hereof; or (d)
Service Provider’s breach of its obligations under this Agreement; provided,
however, that Service Provider shall not indemnify Sponsor under this Section
7.1 for third party claims that result from (i) Sponsor’s breach of this
Agreement; (ii) a Sponsor Indemnitee’s [****]; or (iii) a Site’s [****].

7.2

Indemnification by Sponsor.  Sponsor will indemnify, defend and hold harmless
Service Provider, its Affiliates, and its and their respective officers,
directors, employees and agents (collectively, the “Service Provider
Indemnitees”) against any third party claims[****] those claims, to the extent
such claims arise out of or relate to (a) [****] relating to or contained in the
Deliverables; (b) any Sponsor Indemnitee’s [****] in performing obligations
under this Agreement; (c) [****]; (d) Sponsor’s breach of its obligations under
this Agreement; or (e) [****]; provided, however, that Sponsor shall not
indemnify Service Provider under this Section 7.2 for third party claims that
result from [****].

7.3

Indemnification Procedures.  Each party must notify the other party within ten
(10) days after receipt of any claims made for which the other party might be
liable under Section 7.1 or 7.2, as applicable.  The indemnifying party will
have the sole right to defend, negotiate, and settle such claims.  The
indemnified party will be entitled to participate in the defense of such matter
and to employ counsel at its expense to assist in such defense; provided,
however, that the indemnifying party will have final decision-making authority
regarding all aspects of the defense of the claim.  The indemnified party will
provide the indemnifying party with such information and assistance as the
indemnifying party may reasonably request, at the expense of the indemnifying
party.  Neither party will be responsible or bound by any settlement of any
claim nor suit made without its prior written consent; provided, however, that
the indemnified party will not unreasonably withhold or delay such consent.  In
the event that either party or any of its Affiliates, and its and their
employees or agents,  is served with or becomes subject to any subpoena, order,
judgment, discovery, proceeding, enforcement or other legal process relating to
the actions or alleged misconduct of the other party (a “Legal Proceeding”), and
which Legal Proceeding seeks disclosure of any documents or information, then
the other party shall bear and/or reimburse the responding party for all
reasonable third party fees, costs and expenses including reasonable attorneys’
fees associated with such Legal Proceeding. The foregoing expense reimbursement
shall not apply to Legal Proceedings for which either party has an
indemnification obligation under Sections 7.1 or 7.2 above.

7.4

Insurance.  Service Provider and Sponsor will carry, with financially sound and
reputable insurers, insurance coverage (including workers’ compensation at or
above the applicable statutory limits, comprehensive liability coverage with
contractual liability, and professional liability/errors and omissions coverage
and, in the case of Sponsor, clinical trials and/or product liability coverage
of not less than [****] dollars [****]) with respect to the conduct of its
business against loss from such risks and in such amounts as is customary for
well-insured companies engaged in similar businesses and sufficient to support
its obligations under this Agreement.  Upon the request of the insured party,
the insuring party will provide the insured party with a Certificate of
Insurance evidencing such coverage, and thirty (30) days advance written notice
will be given to insured party of any material change or cancellation in
coverage or limits.  

Page 8 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

7.5

Remedies; Consequential Damages; Damages Cap.  In the event that any Services do
not meet the specifications or other performance criteria agreed to by Service
Provider and Sponsor in writing, then Service Provider will, at Sponsor’s
option, promptly [****]; or (b) refund to Sponsor all amounts paid by Sponsor to
Service Provider in connection with such Services, subject to the aggregate
limitation of liability below. The provisions of this Section 7.5 are not
exclusive, and Sponsor may seek any other right or remedy that it may have under
this Agreement or otherwise.  Neither party, their Affiliates nor any of their
respective directors, officers, employees, subcontractors or agents shall have
any liability (including, without limitation, contract, negligence and tort
liability) for any loss of profits, opportunities or goodwill or any type of
indirect or consequential damages in connection with this Agreement or any Work
Order or the Services. Except in connection with a party’s indemnification
obligation hereunder, in no event shall the collective, aggregate liability
(including, without limitation, contract, negligence and tort liability) of
either party or its Affiliates, directors, officers, employees, subcontractors
or agents under this Agreement [****] the amount of [****] including, without
limitation, [****]. For the avoidance of doubt, [****].

8.

Expiration and Termination.  

8.1

Expiration.  This Agreement will expire on the later of (a) three (3) years from
the Effective Date or (b) the completion of all Services under all Work Orders
executed by the parties.  This Agreement may be extended by mutual agreement of
the parties or earlier terminated in accordance with Section 8.2 or 8.3.

8.2

Termination by Sponsor.  In the event of a material breach of this Agreement by
Service Provider, Sponsor may terminate this Agreement or any Work Order upon
[****] days written notice if such breach has not been substantially cured
within the [****] day period.  Further, Sponsor may terminate this Agreement or
a Work Order at any time upon [****] days’ prior written notice to Service
Provider.

8.3

Termination by Service Provider.  Service Provider may terminate this Agreement
or any Work Order if Sponsor fails to cure a material breach of this Agreement
or of a Work Order within [****] days after receiving written notice from
Service Provider of such breach.

8.4

Effect of Termination or Expiration.  Upon termination or expiration of this
Agreement, neither Service Provider nor Sponsor will have any further
obligations under this Agreement, or in the case of termination or expiration of
a Work Order, under that Work Order, except that:

(a)

Service Provider will wind down and terminate all affected Services in progress
in an orderly manner as soon as practical using best efforts to minimize further
costs and in accordance with a schedule agreed to by Sponsor, unless Sponsor
specifies in the notice of termination that Services in progress should be
completed and Service Provider agrees to complete such Services;

(b)

Service Provider will deliver to Sponsor or, at Sponsor’s option, dispose of,
any Materials in its possession or control and all Deliverables developed
through termination or expiration;

(c)

Sponsor will pay Service Provider any monies due and owing Service Provider, up
to the time of termination or expiration, for Services properly performed and
all authorized expenses actually incurred (as specified in the applicable Work
Order). In addition, Sponsor shall pay Service Provider for time spent by
Service Provider Personnel to complete activities associated with the
termination and close-out of the Services, including the fulfillment of any
regulatory requirements;

(d)

Service Provider will promptly refund any monies paid in advance by Sponsor for
Services not rendered;

(e)

Each Recipient will promptly return to the Discloser all of Discloser’s
Confidential Information (including all copies) provided to Recipient under this
Agreement or under any Work Order which has been terminated or has expired,
except for one (1) copy which Recipient may retain solely to monitor Recipient’s
surviving obligations of confidentiality and non-use and, in the case of
Sponsor, to exercise all surviving rights of Sponsor under this Agreement; and

(f)

The terms and conditions under Sections 2.4, 2.5, 2.8, 3, 4.1, 4.2, 4.4, 4.6, 5,
6, 7, 8.4 and 9 will survive any such termination or expiration.

Page 9 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

9.

Miscellaneous.

9.1

Independent Contractor.  Service Provider is an independent contractor and not
an agent or employee of Sponsor.  Service Provider will not in any way represent
itself to be an agent, employee, partner or engaged in a joint venture of or
with Sponsor, and Service Provider has no authority to obligate or bind Sponsor
by contract or otherwise.  Service Provider has full power and authority to
determine the means, manner and method of performance of Services.  Service
Provider is responsible for, and will withhold and/or pay, any and all
applicable federal, state or local taxes, payroll taxes, workers’ compensation
contributions, unemployment insurance contributions, or other payroll deductions
from the compensation of Service Provider’s employees and other Service Provider
Personnel and no such employees or other Service Provider Personnel will be
entitled to any benefits applicable to or available to employees of Sponsor.  

9.2

Publicity.  Except to the extent required by applicable law or regulation or the
rules of any stock exchange or listing agency, neither party will  make any
public statement or release concerning this Agreement or the transactions
contemplated by this Agreement or use the other party’s name or the name of such
party’s  Affiliates  in any form of advertising, promotion or publicity, without
obtaining prior written consent from the other party; provided, however, nothing
in this Section 9.2 shall be construed to prohibit Sponsor from making any
public statement regarding the design, progress, status, data, and results of
any of its studies.

9.3

Notices.  All notices must be in writing and sent to the address for the
recipient set forth below or at such other address as the recipient may specify
in writing under this procedure. All notices must be given (a) by personal
delivery, with receipt acknowledged; (b) by prepaid certified or registered
mail, return receipt requested; (c) by prepaid recognized express delivery
service; or (d) by electronic mail with confirmation of delivery and
receipt.  Notices will be effective upon receipt or at a later date stated in
the notice.

 

To Sponsor:  

 

Akebia Therapeutics, Inc.

 

 

245 First Street

 

 

Suite 1100

 

 

Cambridge, MA 02142

 

 

Attention: Chief Medical Officer

 

 

cc: General Counsel

To Service Provider:

 

Quintiles, Inc.

 

 

4820 Emperor Blvd.

 

 

Durham, NC 27703

 

 

Attention: Office of General Counsel

9.4

Assignment.  Except as expressly provided in Section 2.4 hereof, Service
Provider may not assign, delegate or transfer its obligations under this
Agreement, in whole or in part, without the prior written consent of Sponsor,
and any attempted assignment, delegation or transfer by Service Provider without
such consent will be void.  Sponsor may not assign, delegate or transfer this
Agreement in whole or in part without consent of Service Provider.  No
assignment, delegation or transfer will relieve either party of the performance
of any accrued obligation that such party may then have under this Agreement.

9.5

Entire Agreement.  This Agreement, and any fully-signed Work Orders, Change
Orders or Change Notifications as well as the sample Work Order mutually agreed
upon by the parties, each of which are incorporated into this Agreement,
constitute the entire agreement between the parties with respect to the specific
subject matter of this Agreement and all prior agreements, oral or written, with
respect to such subject matter are superseded, provided, however, that the
provisions of such agreements intended to survive following expiration or
termination shall survive in accordance with their terms.  Each party confirms
that it is not relying on any representations or warranties of the other party
except as specifically set forth in this Agreement.  If there is any conflict,
discrepancy or inconsistency between the terms of this Agreement and any Work
Order, Change Order or Change Notification, purchase order or other form used by
the parties, the terms of this Agreement will control.

9.6

No Modification. This Agreement may be changed only by a writing signed by
authorized representatives of each party.

Page 10 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

9.7

Severability; Reformation.  Each provision in this Agreement is independent and
severable from the others, and no provision will be rendered unenforceable
because any other provision is found by a proper authority to be invalid or
unenforceable in whole or in part.  If any provision of this Agreement is found
by such an authority to be invalid or unenforceable in whole or in part, such
provision will be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision and the intent of the
parties, within the limits of applicable law.

9.8

Governing Law. This Agreement and any disputes arising out of or relating to
this Agreement will be governed by, construed and interpreted in accordance with
the internal laws of Commonwealth of Massachusetts, without regard to any choice
of law principle that would require the application of the law of another
jurisdiction.  The parties expressly reject any application to this Agreement of
(a) the United Nations Convention on Contracts for the International Sale of
Goods; and (b) the 1974 Convention on the Limitation Period in the International
Sale of Goods, as amended by that certain protocol, done at Vienna on April 11,
1980.

9.9

Jurisdiction; Venue.  Any legal action or proceeding concerning the validity,
interpretation and enforcement of this Agreement, matters arising out of or
related to this Agreement or its making, performance or breach, or related
matters will be brought exclusively in the courts of the Commonwealth of
Massachusetts in the County of Middlesex or of the United States of America for
the District of Massachusetts.  All parties consent to the exclusive
jurisdiction of those courts and waive any objection to the propriety or
convenience of such venues.

9.10

Dispute Resolution.  If a dispute arises between the parties relating to this
Agreement, the parties shall meet in good faith to discuss and resolve the
dispute.  If the parties cannot resolve the dispute within thirty (30) days,
senior management representatives of each party will meet in good faith to
resolve the dispute.  If the dispute remains unresolved after attempted
resolution by senior management representatives of the parties as described
above, then each party will be free to pursue any available remedy at law or in
equity.  Each party will bear its own legal fees and any costs incurred under
this Section 9.10.  Nothing in this Section 9.10 shall be interpreted to (i)
modify either party’s termination rights in Section 8; or (ii) prohibit the
Chief Executive Officer (“CEO”) of either party from reaching out to the CEO of
the other party at any time to attempt to resolve the dispute.

9.11

Waivers.  Any delay in enforcing a party’s rights under this Agreement, or any
waiver as to a particular default or other matter, will not constitute a waiver
of such party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written waiver relating to a
particular matter for a particular period of time signed by an authorized
representative of the waiving party, as applicable.

9.12

Force Majeure.  In the event either party shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reasons of
strike, lockouts, labor troubles, power failure, restrictive government or
judicial orders, or decrees, riots, insurrection, war, Acts of God, inclement
weather or other reason or cause beyond that party’s control, then performance
of such act (except for the payment of money owed) shall be excused for the
period of such delay.  Service Provider will use reasonable commercial efforts
to select Sites in countries with stable economic and political environments.

9.13

No Strict Construction; Headings; Interpretation.  This Agreement has been
prepared jointly and will not be strictly construed against either party.  The
section headings are included solely for convenience of reference and will not
control or affect the meaning or interpretation of any of the provisions of this
Agreement.  The words “include,” “includes” and “including” when used in this
Agreement are deemed to be followed by the phrase “but not limited to”.

9.14

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which together will
constitute one and the same instrument. A facsimile or portable document format
(“.pdf”) copy of this Agreement, including the signature pages, will be deemed
an original.

IN WITNESS WHEREOF, each party has caused this Master Services Agreement to be
executed by its duly authorized representative as of the Effective Date.

 

AKEBIA THERAPEUTICS, INC.

 

QUINTILES, INC.

 

 

 

 

 

By:

/s/ John P. Butler

 

By:

/s/ Charlotte T. Oehman

Print Name:

John P. Butler

 

Print Name:  

Charlotte T. Oehman

Title:

President and Chief Executive Officer

 

Title:

Vice President and Senior AssociateGeneral Counsel

 




Page 11 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

Appendix A

SAMPLE CHANGE NOTIFICATION  

 

 

CHANGE NOTIFICATION # [ ___]

When a change in scope of a project is necessary, Service Provider will generate
a Change Notification in accordance with Section 2.2 of the Agreement.  The
Change Notification will be submitted to the Sponsor Representative.  The
Sponsor Representative must sign the Change Notification authorizing the work or
request that a formal Change Order be processed.  Either a Change Notification
or formal Change Order authorizing the additional work must be approved in
writing by Sponsor prior to Service Provider beginning work and incurring fees
on such additional tasks.  Service Provider will maintain a current Change
Notification log as attached to this Change Notification request form.

 

 

 

 

 

 

 

 

Date of Request:      

 

Originally Requested by:  

 

 

 

 

o Service Provider      o Sponsor

 

 

Sponsor Study Number:      

 

 

 

 

Sponsor Representative:      

 

 

 

 

Service Provider Project Leader:      

 

 

 

 

 

 

 

 

 

Description of the scope of change(s), and any anticipated impact to project
timeline.   Include start and stop dates for the new work being
proposed.  Attach documentation if necessary.

 

 

 

 

 

 

 

Work Order # ___________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sponsor Approval (Check one):

 

 

 

 

 

 

 

o  Sponsor authorizes Service Provider to begin the requested work immediately,
up to $__________, (inclusive of labor fees and expenses). Service Provider will
provide a full cost estimate for this request within [****] days of receipt of
Change Notification.

o  Pursuant to Section 2.2 of the Agreement, Service Provider may not begin work
on the above request until Service Provider delivers and Sponsor approves a
formal Work Order. Service Provider will provide a full cost estimate for this
request to Sponsor when it submits the Work Order to Sponsor for review and
approval.  Service Provider and Sponsor will negotiate the Work Order and
applicable attachments.

o  Pursuant to Section 2.3 of the Agreement, Service Provider may not begin work
on the above request until Service Provider delivers and Sponsor approves a
formal Change Order. Service Provider will provide a full cost estimate for this
request to Sponsor when it submits the Change Order to Sponsor for review and
approval.  Service Provider and Sponsor will negotiate the Change Order and
applicable attachments.

o  Service Provider is requested to commence with the above-detailed work
immediately.

o  Sponsor does not want to proceed with the commencement of the tasks set forth
above under any conditions.

 

 

 

 




Page 12 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED BY:

 

AKEBIA THERAPEUTICS, INC.

 

QUINTILES, INC.

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

 

 

Page 13 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

Sample Change Notification Log

 

Change Notification #

Work Order #

Change Order #

Fee/

Expense

Description

Unit of Measure

Unit Price

# of Units

Total Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 14 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

Appendix B

SAMPLE CHANGE ORDER

 

 

CHANGE ORDER # [ ___]

 

 

 

 

 

 

 

 

Date of Request:      

 

Requested by:  

 

 

 

 

o Service Provider      o Sponsor

 

 

Sponsor Study Number:      

 

 

 

 

Sponsor Representative:      

 

 

 

 

Service Provider Project Leader:      

 

 

 

 

 

 

 

 

 

This Change Order serves to document a revision to Work Order # ________(dated
______________) to the Master Service Agreement between Akebia Therapeutics Inc.
(“Sponsor”) and Quintiles, Inc. (“Service Provider”), with an effective date of
May     , 2015 (the “Agreement”).   The details of the additional scope of work
and the associated project costs covered in this Change Order are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description of the scope of change(s), all Change Notifications encompassed by
this Change Order and any anticipated impact to project timeline.  Include
additional cost breakdown including pass through costs, start and stop dates for
the new work being proposed.  Attach documentation if necessary.

 

 

 

 

 

 

 

All terms and conditions of the Agreement will apply to this Change Order.  In
the event of any conflict between this Change Order and the terms of the
Agreement, the terms of the Agreement will control. This Change Order may be
executed in any number of counterparts, each of which will be deemed to be an
original and all of which together will constitute one and the same
instrument.  A facsimile or portable document format (“.pdf”) copy of this
Change Order, including the signature pages, will be deemed an original.

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

 

 

 

AKEBIA THERAPEUTICS, INC.

 

QUINTILES, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 15 of 15

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 